Citation Nr: 0711795	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-33 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for status post extra-
intestinal stromal cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
December 1968, from December 1971 to March 1976, and from 
July 1978 to September 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 rating decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO denied service connection for 
status post extra-intestinal stromal cancer with ascites as 
the result of herbicide exposure.  

In its December 2002 rating decision, the RO also denied the 
issues of service connection for post-traumatic stress 
disorder and hepatitis C.  The veteran provided a statement 
in October 2005 in which he withdrew these two issues from 
appellate consideration.  

A hearing was held at the RO in December 2006 before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he developed a form of intestinal 
cancer that stems from exposure to herbicides.  He claims 
that the herbicide exposure took place while he was in the 
Air Force, in transit to a duty station in Thailand.  He 
asserts that the plane, carrying him to the duty station in 
Thailand, made a refueling stop at Bien Hoa, Vietnam, where 
he deplaned for several hours.

Service department personnel records show that the veteran 
had service in the Strategic Air Command (SAC) of the United 
States Air Force.  It is reported that he had foreign service 
at the 4258th OMS, U-Tapao Air Field, Thailand.  Service 
personnel records do not contain the orders authorizing his 
travel from the United States to Thailand.  Obtaining the 
veteran's travel orders might serve to corroborate his 
assertion about having touched down in Viet Nam for several 
hours.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the National Personnel Records 
Center, as well as any other appropriate 
agency to send a copy of the orders 
authorizing the veteran's travel during 
March 1967 from 93rd Field Maintenance 
Squadron, Castle Air Force, California 
(SAC), to 4258th OMS, U-Tapao Air Field, 
Thailand (SAC).  As well, ask the veteran 
to send any travel orders in his 
possession.  

2.  Thereafter, readjudicate the claim in 
light of any additional evidence obtained.  
If the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



